Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 8-13 are pending in this application and have been examined on the merits.
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-13, in the reply filed on 2/18/21 is acknowledged.
Claim Objections
Claim 12 objected to because of the following informalities:  
“the elastic band” (Claim 12, line 1) should be “an elastic band” since this is the first recitation of the part. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claims 11 and 12, it is unclear if a “front exterior waistband piece” (Claim 11, lines 1 and 2; Claim 12, lines 1 and 2) and a “front interior waistband piece” (Claim 11, line 2; Claim 12, line 2) are referring to parts of  the “outside waistband surface” and “inside waistband surface” of Claim 8 (as construed for examination), or some other parts. Likewise, it is unclear if “a rear exterior waistband piece” (Claim 11, line 2; Claim 12, lines 2 and 3) and “a rear interior waistband piece” (Claim 11, line 3; Claim 12, line 3) are referring to parts of the “outside waistband surface” and “inside waistband surface” of Claim 8 (as construed for examination). These limitations are indefinite since it is unclear what is being claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285), and further in view of Finch (see NPL).
Regarding Claim 8, Lululemon teaches leggings (see images of leggings on Page 1) made of a fabric (Brushed Luon®, see fabric in images of leggings), the leggings comprising: a waistband portion (see waistband portion above seam near waist in images of leggings) configured to wrap around a wearer (i.e., are capable of wrapping around a wearer, depending on the wearer and way in which the garment is worn), the waistband portion having a top edge, a bottom edge, an inside waistband surface, and an outside waistband surface (a top edge, bottom edge, inside surface, and outside surface of the waistband in images of leggings); and a leg portion having an inside leg surface configured to contact legs of the wearer (inside surface of a leg portion of the leggings that is capable of contacting legs of a wearer, depending on the wearer and way in which the garment is worn; see images), an outside leg surface (outside surface of a leg portion of the leggings), and a top leg edge connected to the bottom waistband edge of the waistband portion (see top of leg portion edge connected to the bottom waistband edge near the seam in the images), the outside leg surface formed from the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the inside leg surface formed from a second side of the fabric being brushed one time (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1), but is silent about the inside waistband surface and the outside waistband surface being formed from a first side of the fabric being brushed multiple times, and about the second side specifically being brushed one time. 

It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first side of fabric since doing so is known in the art and would reduce manufacturing costs due to forming in one piece, while still allowing for a curved waistband (see Col. 1, lines 21-32 of Morris). 
The combined references teach the claimed invention, but are silent about brushing on the first side. 
Finch teaches a similar configuration (i.e. leggings; see "Double Brushed Polyester Spandex Knits" description on Page 2) including another similar configuration (i.e. a first fabric side; see sides mentioned "Double Brushed Polyester Spandex Knits") that is brushed. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of leggings having a fabric with a brushed second side to include Finch's teaching of leggings having a fabric with a brushed second side and first side since doing so would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch). 
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes, e.g., one or multiple, according to personal preferences of desired softness or thermal protection and since it has been held that 
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding Claim 9, the combined references of Lululemon, Morris, and Finch, as modified, teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references of Lululemon, Morris, and Finch), but does not specify three times. 
 It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B). 
Regarding Claim 10, the combined references of Lululemon, Morris, and Finch, as modified, teach the claimed invention and wherein the first side of the fabric is a fabric inside surface (first side of the fabric of the legging of Lululemon is one surface) and the second side of the fabric is a fabric outside surface (the second side of the fabric of the legging of Lululemon is another surface).
Regarding Claim 11, the combined references of Lululemon, Morris, and Finch, as modified, teach the claimed invention and wherein the waistband portion (see waistband on legging of Lululemon) is made of a front exterior waistband piece, a front interior waistband piece, a rear exterior waistband piece, and a rear interior waistband piece, each made of the fabric having the first side brushed multiple .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285), in view of Finch (see NPL), as modified and as applied to Claim 8, and further in view of Michaeloff (U.S. D741,574).
Regarding Claim 13, the combined references of Lululemon, Morris, and Finch, as modified, teach the claimed invention and wherein the length of the top waistband edge (length of the top edge of the waistband of Lululemon) to the length of the bottom waistband edge (length of the bottom edge of the waistband of Lululemon), but is silent about the ratio being between 0.8095 and 0.8919.
Michaeloff teaches a similar configuration (see leggings having a top waistband edge and bottom waistband edge in e.g., Fig. 1) that appears to be a ratio of approximately .86 (obtained through the average of three measurements and their ratios). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the Lululemon, Morris, and Finch's, as modified, teaching of leggings having a top waistband edge and a bottom waistband edge to include Michaeloff's teaching of a leggings having a top waistband edge and a bottom waistband edge that appear have a length ratio of approximately .86 since it appears the Lululemon and Michaeloff leggings are similar (see Assignee of Michaeloff) and since such a ratio would give rise to a waistband that follows the curvature of the body (see Fig. 7 of Michaeloff). 
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references provided have various features as related to the invention and are being supplied to provide compact prosecution. Specifically, It is noted that the cited references include prior art related to features of the instant application, e.g., yoga pants or activewear pants: U.S. 2015/0257459, D660,553, D654,661, 2009/0293167, 2009/0049584, 5,792,714; waistband features: U.S. 2015/0189921, 3,042,932, 1,654,433; garment patterns and designs for improving fit of pants: U.S. 2014/0165265. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANNE M KOZAK/               Primary Examiner, Art Unit 3732